                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


  Veal                                     Docket no. 6:19-cv-00524

  Versus                                   Judge Michael J Juneau

  Primerica Life Insurance Co, et al       Magistrate Judge Carol B Whitehurst


                                   JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record

including the objections filed by petitioner, and having determined that the findings

and recommendations are correct under the applicable law, and for the reasons orally

assigned at the hearing held on September 19, 2019;

      IT IS ORDERED that the Motion for Remand filed by Plaintiff, Alonda

Jenkins Veal, Rec. Doc. [9], is DENIED.

      IT IS FURTHERED ORDERED that all claims against Melissa Doucet, the

non-diverse defendant, be DISMISSED WITHOUT PREJUDICE.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 19th day of

September, 2019.
MICHAEL J. JUNEAU
UNITED STATES DISTRICT JUDGE
